Case 2:18-mj-02707-DUTY Document3 Filed10/30/18 Pagelof2 Page ID #:155

AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17)

UNITED STATES DISTRICT COURT

for the

Central District of California

In the Matter of the Search of
Six cellular telephones, one iPod, Case No. 2:18-MJ-02707
and one laptop in the secured
custody of Drug Enforcement

Administration in Los Angeles,
California

SEARCH AND SEIZURE WARRANT

To: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

see Attachment A(2)

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
Min the daytime 6:00 a.m. to 10:00 p.m. ([] at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

C1] Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

(] for days (not to exceed 30) [_] until, the facts justifying, the later specific date of

Date and time issued: OLA le/y Lim fer Lll Pa,

Judge's signature

 

 

City and state: Los Angeles, CA Hon. Frederick F. Mumm

Printed name and title

AUSA: Benjamin R. Barron (x3542)

 
 

Case 2:18-mj-02707-DUTY Document3 Filed 10/30/18 Page 2of2 Page ID #:156

AO93 (Rev. 11/13) Scarch and Seizure Werrent (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with: Dea
ANTM) -08707 ocr. I&, Qo? Tee, ComMusrcations Kacmecee bussee
Inventory made in the presence of :

Dea eer. ComMuancanoy SPeaacrwT Racneece Russeee
Inventory of the property taken and name of any person(s) seized:

 

 

 

 

“TW Stance usdenante For Sin Ceecurae TeLiPrones , ONL Hed,
ANI one LAPTOR WE ERECKTED By OcA OM OCTEBER \6, anF€
WA Fotassie €xTRACTIEM WAS CONDUCTED ops TRE Sie

CRELULAL VEL Promey » OWE (Porm, ALR OMt LaAPTer Ano

AGL Awaitawe The ZesucTs,

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: C72 SL ole 8 a

Abecuting 7 (SL ‘¢ signature

eosin (. Ruens , sly

Printed name and title

 

 

 

 

 

 
